In the Supreme Court of Georgia



                                    Decided: May 3, 2021


                  S21A0383. MOON v. THE STATE.


      WARREN, Justice.

      Sergio Moon was tried by a Walton County jury and convicted

of felony murder and other crimes in connection with the shooting

death of Linda Flint, the great-grandmother of his children. 1 On



      1 Flint was killed on June 13, 2018. On January 25, 2019, a Walton
County grand jury indicted Moon, charging him with malice murder, felony
murder predicated on aggravated assault, felony murder predicated on
possession of a firearm by a convicted felon, aggravated assault with a deadly
weapon, possession of a firearm by a convicted felon, possession of a firearm
during the commission of a felony, and cruelty to children in the first degree.
Moon was tried in February 2019. The jury found Moon guilty of felony murder
predicated on possession of a firearm by a convicted felon, possession of a
firearm by a convicted felon, and possession of a firearm during commission of
a felony, but found him not guilty of the remaining counts. The trial court
sentenced Moon to life in prison for felony murder and a consecutive five-year
term for possession of a firearm during commission of a felony. The conviction
for possession of a firearm by a convicted felon merged for purposes of
sentencing. Moon filed a timely motion for new trial on February 12, 2019, and
amended it through new counsel on December 19, 2019. After a hearing, the
trial court denied the motions, both original and as amended, on August 21,
2020. Moon timely appealed, and the case was docketed in this Court for the
term beginning in December 2020 and submitted for a decision on the briefs.
appeal, Moon argues that the trial court erred when it denied his

request to charge the jury on involuntary manslaughter; the

evidence presented at trial did not show that Moon’s felonious

conduct was “inherently dangerous,” and as a result, his felonious

conduct could not serve as a predicate for felony murder; the

prosecutor made an improper argument at closing; and the evidence

was insufficient to support his felony murder conviction. Seeing no

error, we affirm.

     1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. Moon lived in an

apartment with Kendra Porter and their three children. Porter’s

grandmother, Flint, was staying in the apartment temporarily. On

June 13, 2018, Moon was inside the apartment, smoking marijuana

and “chilling” with Porter and her cousins, Delvin and Jonrunte

Smith, who lived next door.     Later that day, UPS delivered a

package for Moon containing a bore sight—a bullet-shaped device

that fits into a gun’s chamber and shines a laser out of the barrel

when struck by the firing pin. Moon, a convicted felon, sat down at

                                2
the kitchen table and began trying to fit the bore sight into his .40-

caliber handgun. At one point, the laser was pointed at Flint’s head,

and both Porter and Flint told Moon to stop playing with the gun.

     As Moon continued manipulating the gun and bore sight, the

gun discharged and a bullet struck Flint in the head and killed her.

At the moment of the shooting, Flint was near the sink preparing

food, Porter’s minor daughter was next to Flint, and the two Smith

brothers were sitting at the table with Moon. Porter and another of

her children were elsewhere in the apartment. When Porter came

toward the kitchen after she heard the gunshot, Moon approached

her, dropped to his knees, and said he had “f***ed up.” After a police

investigation, Moon was eventually arrested.

     At trial, the State presented evidence that, shortly before Flint

was shot, Moon had an argument with Flint about money that she

owed him.     The State also presented evidence that, after the

shooting, Moon fled the scene and told others that he would kill them

if they told anyone about how Flint died: “whoever tells going to get

killed.” Police officers arrived at the scene after Moon had fled, and

                                  3
Porter told them initially that someone broke into the house and

shot Flint, though she later admitted that Moon “had shot her.”

     Moon testified in his own defense, and his testimony was

largely consistent with the evidence presented by the State. Among

other things, Moon admitted that he was smoking marijuana on the

day Flint was shot and that he was a convicted felon and knew he

was “not supposed to have a gun.” He also admitted that the gun

discharged as he was attempting to make the bore sight work.

Specifically, Moon testified that when he first placed the bore sight

into the chamber of his .40-caliber gun, it did not work properly, so

he removed the bore sight and the gun’s magazine, which resulted

in a live round being chambered. Moon suggested that he was trying

to eject that live round when the gun discharged:

     I took the clip back out because I know once you rack it
     again, a live round go in, but when you take the clip out,
     if you pull the slide back far enough, it gives two ways for
     the bullet to come. It can drop down through the handle
     or it can come out through the top part. And when I was
     pulling it back, it just went off.

     2. Moon contends that the trial court erred when it refused to


                                  4
give a jury instruction on involuntary manslaughter as a lesser-

included offense of malice murder or felony murder. Because an

involuntary manslaughter instruction was not warranted, Moon’s

argument fails. 2

     Before trial, Moon filed a written request for a pattern jury

instruction on involuntary manslaughter and a more specific

pattern instruction on involuntary manslaughter predicated on the

misdemeanor charge of reckless conduct. The trial court did not give

the requested instructions, however, and Moon objected. The trial

court explained its decision:

     I did not give that intentionally. It was the Court’s
     determination that, based on the facts of this case, [there]
     was either no crime or there is the crime that is charged
     in Count 3 [felony murder predicated on possession of a
     firearm by a convicted felon]. Therefore, there is no
     lesser-included in between there. . . .

Later, in denying Moon’s motion for a new trial on this issue, the

trial court concluded that

     if [Moon] was guilty of reckless conduct as requested in
     [his] requested charge[,] then he was guilty of an

     2Moon’s claim is moot as to the charges of malice murder and felony
murder predicated on aggravated assault for which he was acquitted.
                                   5
     inherently dangerous act which would then provide the
     basis of the felony murder charge with possession of a
     firearm by a convicted felon as alleged in count three of
     the indictment. Since such a charge would cause
     confusion to the jury, it was not error to not give [the
     involuntary manslaughter] requested jury instruction.

     Involuntary manslaughter is defined in OCGA § 16-5-3 (a) as

“caus[ing] the death of another human being without any intention

to do so by the commission of an unlawful act other than a felony.”

(Emphasis supplied). “[A] charge on involuntary manslaughter

should be given, upon a proper request, when there is slight evidence

to support it.” Cash v. State, 297 Ga. 859, 863-864 (778 SE2d 785)

(2015) (citation and punctuation omitted).       Conversely, where

evidence presented at trial shows “the commission of [a] completed

offense . . . or the commission of no offense, the trial court is not

required to charge the jury on a lesser included offense.” Id. at 864

(citation and punctuation omitted).

     Here, by admitting to being a felon and possessing a gun, Moon

admitted to committing an unlawful act that was a felony. See

OCGA § 16-11-131 (b) (felon in possession of a gun is a felony


                                 6
offense). And that felony precluded any instruction on involuntary

manslaughter as a matter of law. See Finley v. State, 286 Ga. 47,

49-50 (685 SE2d 258) (2009) (holding that the trial court did not err

when it denied the defendant’s requested involuntary manslaughter

jury instruction because the evidence at trial “did not reflect that

the killing resulted from an act other than a felony, given [the

defendant’s] status as a convicted felon and his admission that he

possessed a gun, however briefly”). See also Mayweather v. State,

254 Ga. 660, 661 (333 SE2d 597) (1985) (“Where an act that causes

a death is a felony, a requested charge on felony grade involuntary

manslaughter is properly denied.”).            Given that Flint’s shooting

indisputably occurred as a result of Moon committing a felony—i.e.,

possession of a gun by a convicted felon—the trial court did not err

by refusing to instruct the jury on involuntary manslaughter. 3



      3 Moon focuses his argument on two cases, Manzano v. State, 282 Ga.
557, 559 (651 SE2d 661) (2007), and Seabolt v. Norris, 298 Ga. 583, 586 (783
SE2d 913) (2016), in which we held that the trial court should have given an
involuntary manslaughter instruction. His reliance on these decisions is
unavailing because unlike Moon, the defendants in Manzano and Norris were
not found guilty of possession of a firearm by a convicted felon. This distinction

                                        7
      3. Analogizing the facts of his case to Ford v. State, 262 Ga.

602, 602 (423 SE2d 255) (1992), Moon contends that the evidence

presented at trial did not show that his “status offense” of possession

of a firearm by a convicted felon was “inherently dangerous” such

that it could serve as a predicate offense for felony murder. We

conclude that Moon’s contention lacks merit.

      Under Georgia’s felony murder statute, “[a] person commits

the offense of murder when, in the commission of a felony, he or she

causes the death of another human being irrespective of malice.”

OCGA § 16-5-1 (c). Although the text of the statute “does not by its

terms limit the type of felony that may qualify as a predicate for

felony murder,” Shivers v. State, 286 Ga. 422, 425 (688 SE2d 622)

(2010) (Nahmias, J., concurring specially), this Court has

nonetheless held that “dangerousness is a prerequisite to the

inclusion of a felony as an underlying felony under the felony murder




is critical because, unlike Moon’s conduct, the conduct at issue in Manzano and
Norris did not definitively constitute a felony.

                                      8
statute of this state,” Ford, 262 Ga. at 602.4 In Ford, a convicted

felon accidentally discharged a pistol while unloading it inside a

house. See id. The bullet went through the floor and into the

basement apartment where it struck and killed the victim, but there

was “no evidence that at the time of the shooting [the defendant]

was aware of the existence of the apartment or of [the victim’s]

presence in it.” Id. The defendant was convicted of felony murder

predicated on a felon-in-possession charge, but this Court reversed

the felony murder conviction because “the status felony was neither

inherently dangerous nor life-threatening under the circumstances

of th[at] homicide.” Id. (emphasis supplied).

      Contrary to his claim on appeal, the facts of Moon’s case are

not analogous to those in Ford.              Unlike in Ford—where the

defendant was unloading a gun and the record contained no

evidence that he was aware of the victim’s presence in an apartment


      4  Some Justices on this Court have doubts about the correctness of the
statutory analysis that led to that holding. But we need not decide in this case
whether Ford should be reconsidered because, as discussed below, Moon is
guilty of felony murder even under Ford’s narrow interpretation of OCGA § 16-
5-1 (c).
                                       9
below him—the record here shows that Moon manipulated a loaded

handgun in close proximity to other people in the same room,

including a child; pointed the gun at Flint’s head at some point

before she was shot; continued manipulating the gun after

repeatedly being told to stop; and admittedly engaged in this

conduct after smoking marijuana. We have no trouble concluding

that, based on the facts of this case, Moon’s conduct in possessing

the gun while being a convicted felon was inherently dangerous. See

Shivers, 286 Ga. at 424 (in determining whether a felony is

“inherently dangerous” under Ford, “a court does not consider the

elements of the felony in the abstract, but instead considers the

circumstances under which the felony was committed”) (citation and

punctuation omitted).     Accordingly, because the conduct that

proximately caused Flint’s death satisfies both the textual definition

of felony murder under OCGA § 16-5-1 (c) and this Court’s

interpretation of felony murder in Ford, Moon’s claim fails.

     4.   Moon contends that the prosecutor made an improper

closing argument that “reasonably could have changed the result of

                                 10
the trial.” Specifically, Moon claims that the prosecutor argued that

it was inherently dangerous for him to be handling a weapon simply

because he was a convicted felon. Moon’s contention fails because it

was not preserved for appellate review: he did not object to the

State’s closing argument at trial, and we do not review unpreserved

challenges to closing arguments in non-death penalty cases, even for

plain error. See Gates v. State, 298 Ga. 324, 328 (781 SE2d 772)

(2016) (“[B]ecause Gates did not object to the prosecutor’s argument

at trial, he has waived review of these arguments on appeal, as the

alleged errors here based on improper remarks during closing

argument are not subject to review on appeal for plain error.”).

     5. Moon also argues that the evidence presented at trial was

not sufficient to support his conviction for felony murder.

Specifically, Moon argues that the State failed to prove beyond a

reasonable doubt that he acted in a “dangerous manner per se or

that his conduct was inherently dangerous.”         This argument,

however, is substantively identical to Moon’s argument that his

possession of a firearm as a convicted felon was not inherently

                                 11
dangerous and therefore could not serve as a predicate for his felony

murder conviction.    For the reasons outlined in Division 3, the

evidence presented at trial, when viewed in the light most favorable

to the verdicts, was sufficient to authorize a rational jury to find

Moon guilty beyond a reasonable doubt of the crimes for which he

was convicted. See Jackson v. Virginia, 443 U.S. 307, 318-319 (99

SCt 2781, 61 LE2d 560) (1979).

     Judgment affirmed. All the Justices concur.




                                 12